El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
*192El presente es un recurso de apelación interpuesto contra sentencia de la Corte de Distrito de San Juan, Sección Ia., por la que se declaró sin lugar cierta demanda en cobro de pesos.
Las alegaciones de la demanda, en resumen, son así: 1. Que la demandante es una sociedad mercantil, establecida en San Juan, y el demandado un comerciante vecino de la Carolina; 2. Que el 5 de septiembre de 1910, el demandado suscri-bió y dirigió a la demandante, la siguiente carta:
“Carolina, P. R., 5 de septiembre de 1910. Sres. Compañía Industrial de Santurce. San Juan, P. R.
“Muy señores y amigos míos: Tengo este gusto recomendándoles a mi amigo Don Marcelino Barreto que les tomará alguna madera para edificar una casa en Santurce y pareciéndome que allí podrán Yds. atenderlo con los precios más bajos por tener él‘personalmente toda garantía y, además, yo al recomendarlo a Yds. es que en todo y cuanto les tome puedo serles responsable. Siempre a sus o/ su affmo. y S. S., P. Sánchez Osorio.”
3. Que la demandante aceptó la garantía y despachó a Marcelino* Barreto varias partidas de madera por valor de $2,942.40; 4. Que en junio de 1911 se dió a conocer al deman-dado el importe de la expresada cuenta, contestando el deman-dado que en lo sucesivo no se le vendiera más a Barreto bajo su garantía; 5. Que la demandante entabló demanda contra Barreto en cobro de los $2,942.40 debidos y obtuvo sentencia a su favor que no puede hacer efectiva por carecer Barreto de bienes. Y que requerido el demandado, tampoco la ha satisfecho, y 6. Que el demandado ha dejado de cumplir la obligación que contrajo en su carta de 5 de septiembre de 1910.
La demanda termina suplicando que se dicte sentencia en contra del demandado condenándolo al pago de $2,942.40, intereses legales y costas, gastos y honorarios de abogado.
El demandado contestó la demanda negando el primer hecho; aceptando la autenticidad del documento transcrito *193en el segundo; admitiendo que la demandante despachó made-ras a Barreto, pero no por valor de $2,942.40 sino por la suma de $4,792.47, en numerosas partidas, habiendo hecho Barreto varios abonos uno de $1,000 en diciembre 13, 1910, otro de $500 en enero 5,1911, y otro de $350 en abril 17,1911; negando que la demandante aceptara la garantía del demandado y afirmando que jamás ofreció expresamente ni intentó ofrecer tal garantía; negando los hechos cuarto, quinto y sexto de la demanda, y alegando como materia nueva: (a) que al es-cribir la carta inserta .en el hecho segundo de la demanda, sólo intentó recomendar a una persona a quien suponía con bastante crédito, sin que la demandante nunca preguntase al demandado si se constituía o no en fiador de M. Barreto; (6) que tan pronto como la demandante escribió al deman-dado considerándolo como fiador, el demandado protestó de ello-, y (c) que la carta de 5 de septiembre de 1910 se refería a la necesidad en que estaba Barreto de fabricar una casa, y la demandante no sólo le facilitó las maderas para fabri-car una casa, sino para edificar más de seis.
La contestación termina suplicando que se absuelva de la demanda al demandado, con imposición de las costas y honorarios de abogado a la parte demandante.
En el acto de la vista se practicó la prueba ofrecida por ambas partes y, el 10 de febrero de 1914, la corte de distrito dictó la sentencia a que nos hemos referido.
La prueba de la demandante consistió en la carta trans-crita en la demanda, en varias otras cartas dirigidas por la demandante al demandado, en las declaraciones de Pedro Bolívar, socio gestor de la demandante; Rodrigo Bolán, apo-derado general de la misma; Romualdo Tolmo, empleado de la demandante; Marcelino Barreto; Celestino Marrero, secre-tario de la corte sentenciadora, y Damián Monserrat, Jr., abo-gado de la demandante, y en los autos seguidos por la deman-dante contra Barreto en cobro de la misma suma reclamada en este pleito. Y la prueba de'la parte demandada consistió *194en la declaración del propio demandado y en varias cartas escritas por él a la demandante.
Estamos de acnerdo con el juez sentenciador en que la principal cuestión envuelta en este caso, en la de la signifi-cación legal de lá carta dirigida por el demandado a la deman-dante que se transcribe en la demanda. T también lo esta-mos con las siguientes consideraciones del dicho juez senten-ciador y con la cita que. hace del comentarista Manresa. El Juez Córdova Dávila se expresa como sigue:
“A nuestro juicio, la carta anteriormente copiada no basta para ■construir una obligación de fianza, ni puede interpretarse como tal. Desde el punto de vista gramatical, la frase anteriormente copiada, no puede tener el alcance de obligar en concepto de fiador o garantizador al demandado Sánchez Osorio. La palabra puedo es potestativa; indica la potestad o la facultad de hacer alguna cosa, no la necesidad ni el deber de ejecutar. No expresa obligación de ninguna índole; no implica, ni categórica ni indirectamente, el sometimiento de una volun-tad á un determinado deber.
“Desde el punto de vista jurídico, no es posible llegar a la conclu-sión de que la carta anteriormente copiada constituya un contrato de fianza. Es sabido que el consentimiento, requisito esencial de todo convenio, puede manifestarse de dos modos: expresa o tácitamente. Esta es la regla general en la dilatada y vastísima materia de la con-tratación; pero precisamente por su índole especial y onerosa, el ■contrato de fianza es una excepción a la regla general. En él no vale ■el consentimiento tácito y sí sólo el consentimiento expreso, explícito, indubitable y categórico. No es un consentimiento que se preste a presunciones, o que puede inferirse por deducciones más o menos razonables. Debe estar formulado de una manera clara y positiva, de un modo expreso y terminante, conforme a los preceptos del artí-culo 1728 de nuestro Código Civil. Según este artículo la fianza no se presume; debe ser expresa y no puede extenderse a más de lo con-tenido en ella. Veamos lo que dice el ilustre comentarista Sr. Man-resa interpretando el artículo 1827 del Código Civil Español equiva-lente al 1728 del Código Civil Bevisado:
“ ‘En efecto; aunque la fianza es una obligación accesoria de la principal, no por eso deja de ser una obligación especial, distinta de la del deudor, que presupone y requiere, por lo tanto, en quien la contrae, la intención de quedar obligado a cumplir en defecto del fiado *195lo gue éste estaba en el deber de bacer; y basta tal punto- es indispensable diebo requisito, que faltando la voluntad del fiador falta el consentimiento, que es lo único que puede dar vida al vínculo jurídico propio de la fianza.
“ ‘Por eso en todos los códigos se declara como en el nuestro, que la fianza no se presume o que debe ser expresa, o ambas cosas a la yez, según se expresa en el artículo que comentamos. Pero ¿ qué es lo que el legislador ha querido disponer con esta declaración? ¿Cuál es el sentido en que debe ser entendida? He aquí la cuestión más impor-tante.de las que sugiere la inteligencia de diebo artículo.
“ ‘El consentimiento o la voluntad de obligarse, es siempre requi-sito necesario para dar vida a toda obligación contractual; pero según los principios generales que hemos examinado ya al estudiar la materia de las obligaciones derivadas de la voluntad, y especialmente la teoría del consentimiento como requisito esencial de los contratos, dicha voluntad puede manifestarse expresamente por medio de palabras que directa y claramente la demuestren, o de una manera implícita por cotos que revelen la intención de quedar obligado.
“ ‘Y en vista de esta duplicidad de medios de expresión, que desde luego aparece opuesta a los términos del precepto de este artículo ■surge la duda de si el legislador se ha separado en este punto de los principios generales indicados, exigiendo una forma especial para la determinación o expresión de la voluntad de obligarse.
“ ‘A nuestro juicio, la duda hay que resolverla en sentido afirma-tivo, pues lo que la ley ha querido disponer es que la fianza debe ser constituida expresamente, constando de una manera directa e .indu-dable la intención y la voluntad de obligarse, y excluyendo, por lo tanto, la forma tácita de su expresión. Por eso no se limita a decir que la fianza no se presume, sino que además añade que debe ser expresa.
“ ‘Los motivos de esa especial disposición se derivan, como hemos dicho antes, de la naturaleza propia de la fianza. Es en ésta una carga por su naturaleza, gratuita, aunque no sea esencial dicha gratui-dad, según tenemos ya demostrado, y que de ordinario se contrae sin remuneración o recompensa y sin ninguna otra obligación correlativa en favor del fiador, encontrándose en muchos casos éste en la dura necesidad de pagar deudas ajenas sin utilidad alguna para él y sin recurso eficaz contra el deudor insolvente. Exponiendo Laurent lo peligrosa que es la fianza, cita el conocido proverbio que dice: “quien afianza paga,” y abundando el legislador en estas ideas ha querido, para dar efectos a la fianza, no sólo'que exista la seguridad de que el fiador haya tenido verdadera intención de' obligarse, sino además *196que resulte cierto que, al hacerlo, procedió con conocimiento de • lo que hacía, para evitar así que aquel que por un sentimiento irre-flexivo de afecto o de piedad esté dispuesto a prestar la fianza, no se deje llevar fácilmente de ese primer impulso generoso, sino que al obligarse, lo haga de una manera seria y concienzuda, dando lugar a pensar sobre ello para que la expresión de su voluntad sea garan-tía suficiente de su deliberada intención de obligarse a cumplir por el principal deudor, en su caso, la obligación asegurada con la fianza.’ 12 Manresa. Código Civil Español, 226.’ ”
La carta en cuestión está escrita en términos tales que padecen pedir una aclaración que concrete y fije la respon-sabilidad del que la suscribe, y no solo no consta que la acla-ración se pidiera, sino que ni siquiera aparece que se acu-sara recibo de la carta al demandado. Además, aun en el caso de que se resolviera que la carta podía interpretarse como una verdadera fianza, siempre habría que llegar a la conclusión de que la demanda fué debidamente declarada sin lugar, atendido el'resultado de las pruebas.
En la carta sólo se habla de una casa y las pruebas demues-tran que Barreto tomó maderas a la demandante para fabri-car varias durante un período de tiempo bastante largo y con conocimiento de la demandante. La cuenta corriente de Barreto con la demandante asciende a $4,692.47 y los abonos hechos por Barreto a $1,850, pudiendo esto tal vez demostrar, como sostiene el juez sentenciador, que el importe de las made-ras vendidas para la casa primeramente fabricada, que fué sin duda a la que quiso referirse el demandado, ha sido ya satisfecho. Y es bien sabido que, según prescribe la' ley,— artículo 1728 del Código Civil Revisado, — la fianza no puede extenderse más allá de lo en ella misma contenido.
Por virtud de todo lo expuesto, debe declararse sin lugar el recurso y confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.